Citation Nr: 0029852	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  99-10 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for right patellofemoral pain syndrome.  

2. Entitlement to an initial rating in excess of 10 percent 
for left patellofemoral pain syndrome.

2. Entitlement to an initial rating in excess of 50 percent 
for major depressive disorder.

3. Entitlement to an initial rating in excess of 30 percent 
for hypothyroidism.

4. Entitlement to an initial rating in excess of 20 percent 
for postoperative right Achilles tendinitis.

5. Entitlement to an initial rating in excess of 20 percent 
for postoperative left Achilles tendinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from August 1994 to 
February 1998.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California. 

The veteran indicated in her March 1999 substantive appeal 
that she was seeking a "minimum 50%" rating for the major 
depressive disorder, "at least 20%", each, for her left and 
right Achilles tendinitis and a 30 percent rating for the 
hypothyroidism.   In December 1999, a 50 percent disability 
rating was assigned for major depressive disorder and the 
disability evaluations for postoperative right and left 
Achilles tendinitis increased to 20 percent each.  In June 
2000, the RO assigned a 30 percent evaluation for 
hypothyroidism.  These decisions were consistent with the 
veteran's request in March 1999 regarding the specific 
disability ratings she thought were appropriate.  However, it 
is not clear whether the veteran intends to pursue an appeal 
of the 50 percent rating assigned for the major depressive 
disorder, the 20 percent, each, assigned for the left and 
right Achilles tendinitis and the 30 percent rating assigned 
for hypothyroidism.  See Verdon v. Brown, 8 Vet. App. 529, 
533 (1996) (the Board cannot presume abandonment of an appeal 
if it is not clear that the veteran has withdrawn the 
appeal); but see Hamilton v. Brown, 39 F.3d 1574 (Fed. Cir. 
1994) (a notice of disagreement ceases to be valid if the 
benefit sought on appeal is granted by the RO).  The issues 
of entitlement to a disability rating in excess of 50 percent 
for major depressive disorder, 20 percent each for left and 
right Achilles tendinitis and 30 percent for hypothyroidism 
will be addressed in the remand portion of this decision.


FINDINGS OF FACT

1. All relevant evidence necessary to an equitable 
disposition of this appeal has been obtained. 
 
2. The bilateral knee disabilities are manifested by slight, 
if any, loss of range of motion, crepitus, and subjective 
complaints of constant pain in the knees, with normal X-
rays specifically excluding arthritis.  


CONCLUSIONS OF LAW

1. The criteria for a disability rating greater than 10 
percent for right patellofemoral pain syndrome have not 
been met or approximated.  38 U.S.C.A. §§ 1155, 5107 
(West 1991) amended by the Floyd D. Spence National 
Defense Authorization Act for FY 2001, Pub. L. No. 106-
398, § 1611 (2000) (to be codified at 38 U.S.C.A. § 
5107(a)); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1999). 

2. The criteria for a disability rating greater than 10 
percent for left patellofemoral pain syndrome have not 
been met or approximated. 38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. § 4.71a, Diagnostic Code 5257.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that all relevant facts pertinent to 
the issues have been properly developed and that no further 
assistance to the veteran is required to comply with the duty 
to assist as mandated by law.  38 U.S.C.A. § 5107(a).  To 
that end, the Board notes that the veteran was afforded VA 
examinations in May 1998 and September 1999.   

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
Schedule for Rating Disabilities.  In the instant case, the 
veteran is seeking an increased rating from the original 
assignment of a disability rating.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims held that evidence to be considered in the 
appeal of an initial assignment of a rating disability is not 
limited to that reflecting the then current severity of the 
disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
In Fenderson, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126.  

The Board has also considered that where there is a question 
as to which of two evaluations shall be applied the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Service medical records indicate that a March 1997 Addendum 
to a Medical Board Report includes the veteran's complaints 
of bilateral knee pain and gait disturbance secondary to 
painful heel strike.  Prolonged walking and stair climbing 
exacerbated her knee pain.  She denied catching, locking or 
giving away of the knees.  Bilateral knees demonstrated mild 
genu valgum, bilaterally.  There was lateral patellar facet 
tenderness, bilaterally, and range of motion for each knee 
was from 0 to 140 degrees.  The pertinent diagnosis was 
decompensated patellofemoral pain syndrome, secondary to gait 
disturbance following foot surgery. 

When VA examined the veteran in May 1998, she related that 
she had sharp pain behind the kneecaps, bilaterally, that 
worsened with ambulation.  There was no history of swelling, 
collapsing or giving way of the knees.  She had not required 
arthroscopy or Cortisone injections.  There was no report of 
significant instability.  On examination, there were no 
effusions.  Range of motion was from 0 to 145 degrees, 
bilaterally.  No patellofemoral crepitus was detected, but 
patellar inhibition test was positive, with the veteran 
complaining of pain behind the kneecaps.  Medial and lateral 
collateral ligaments and anterior and posterior cruciate 
ligaments were intact.  The veteran complained of pain on 
ambulation, but there was no clear evidence of an antalgic or 
limping gait.  She tended to walk slowly with no evidence of 
favoring either leg.  The impression was retropatellar 
arthralgia.  X-rays revealed no evidence of recent fracture, 
dislocation or other bone or joint abnormality of either 
knee.  There was no evidence of suprapatellar effusion or 
other soft tissue abnormality.  There was no degenerative 
joint disease.  The impression was negative examination of 
both knees.  

As noted above, in November 1998, the RO granted service 
connection for right and left patellofemoral pain syndrome 
and assigned noncompensable disability evaluations.

During the hearing at the RO in July 1999, the veteran 
testified that she had fallen down stairs, when a ramp was 
unavailable, just because her knees gave out; that she had 
constant grinding in the knees; that her knees swelled and 
became red and warm, when she did a lot of walking; and that 
she was able to straighten her leg completely, but it was 
very painful.  She testified that when the VA examiner bent 
her leg, it was really unbearable.  

When the VA examined the veteran in September 1999, she 
reported that she was able to walk only 100 feet without 
significant pain that stopped her ambulation.  The examiner 
noted that bilateral patellofemoral syndrome was diagnosed in 
March 1997 when the veteran experienced pain, popping and 
crepitus with range of motion.  She had tried physical 
therapy with little result.  She used ice and heat for 
relief.  Range of motion was flexion to 120 degrees on the 
right and to 125 degrees on the left.  Extension was to 0 
degrees, bilaterally.  There was pain with patellar movement, 
both ballotting and trying to deviate right and left, 
bilaterally, that brought the veteran "up off the table."  
There was popping with range of motion that produced pain.  
The assessment was status post bilateral patellofemoral 
syndrome and retropatellar arthralgias.  The veteran declined 
X-rays as she had recently had them done at Tri-Care and 
would have them forwarded.  No additional X-ray report was 
received.

In December 1999, the RO assigned 10 percent disability 
evaluations to the veteran's left and right patellofemoral 
pain syndrome.  

In accordance with 38 C.F.R. §§ 4.1, and 4.2 (1999), the 
Board has reviewed all the evidence of record pertaining to 
the history of the disabilities at issue, and has found 
nothing in the historical record that would lead to a 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40 and 4.45.  See, i.e., Johnson v. Brown, 9 Vet. App. 
7, 11 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the rating 
schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Diagnostic Code 5257 provides ratings for knee impairment, 
other than ankylosis, based upon the severity of symptoms of 
recurrent subluxation or lateral instability.  A 10 percent 
rating is assignable when the symptoms are slight, a 20 
percent rating is assignable when the symptoms are moderate, 
and a 30 percent rating is assignable when the symptoms are 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent evaluation. .  38 C.F.R. 4.71a, Diagnostic Code 
5260 (1999).  A 20 percent evaluation requires that flexion 
be limited to 30 degrees.  Id.  Limitation of extension of 
either leg to 10 degrees warrants a 10 percent evaluation.  
38 C.F.R. 4.71a, Diagnostic Code 5261 (1999).  A 20 percent 
evaluation requires that extension be limited to 15 degrees. 
Id.

In July 1997, the Office of General Counsel of VA issued a 
Precedent Opinion which provided that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97 (Jul. 
24, 1997).  Here, the medical evidence indicates that the 
veteran does not have arthritis of either knee.  Thus, a 
separate, compensable rating pursuant to Diagnostic Code 5003 
is not warranted.  

The objective evidence of record, based on two recent 
examinations by the VA, in 1998 and 1999, reflects that the 
findings are virtually identical regarding both knees.  X-
rays are normal, bilaterally, with no evidence of arthritis.  
There is some crepitus involving both knees, and it is 
apparent, as the veteran testified and VA's examiner 
reported, that passive manipulation of the knees produces 
extreme pain for the veteran.  However, regarding limitation 
of motion of the knees, the findings on the VA examinations 
is not sufficient to warrant a compensable rating under 
Diagnostic Codes 5260 or 5261 for decrease in flexion or 
extension.  In the judgment of the Board, the RO properly 
assigned a 10 percent rating for each knee under Diagnostic 
Code 5257 for the veteran's subjective complaint of 
continuing bilateral knee pain expressed by the veteran.  In 
view of the fact that there is noncompensable limitation of 
motion of the knees and no evidence of arthritis of either 
knee joint, there is no basis for the assignment of a 
disability rating in excess of 10 percent for either knee in 
the Board's judgment.  

The Board also notes that, as noted above, tion 
or pain on movement of a joint under 38 C.F.R. § 4.45 when 
evaluating orthopedic disabilities.  Here, the recent VA 
examinations have disclosed pain as being the predominant 
symptom of the bilateral knee disability.  The Board 
considers this no more than a slight functional impairment, 
however.  The VA examinations did not reflect that there was 
any functional loss due to weakness, fatigability or 
incoordination.  The current manifestations of the veteran's 
knee disabilities have not been shown to result in more than 
slight impairment of either knee in view of the findings on 
objective examinations.  Even considering the effect of pain 
and conceding an increase in symptoms on flare-ups, an 
increased rating to 20 percent under Diagnostic Code 5257, 
that requires moderate impairment of the knee, would not be 
in order in light of the numerous favorable findings on the 
two VA examinations regarding the current status of the 
veteran's knees as described above.  Under the circumstances, 
favorable action in connection with the veteran's claim for 
an increased rating for knee disability would not be 
warranted because no more than slight disability is 
demonstrated in each knee.  The functional effect of the 
objectively confirmed pain in the affected joints has been 
taken into consideration and is the primary support for the 
assignment of the current 10 percent disability rating.  38 
C.F.R. §§ 4.40, 4.45.  Further, the evidence with regard to 
this matter, in the judgment of the Board, is not so evenly 
balanced as to raise doubt as to any material issue.  38 
U.S.C.A. § 5107(b).  

Inasmuch as the objective evidence includes no appropriate 
basis for the assignment of a disability rating in excess of 
10 percent for either knee at any time, and the RO assigned 
the 10 percent ratings from the original date of the claim 
for service connection, there is no basis for the application 
of staged ratings as suggested by the ruling in Fenderson.  
As the Board has found that the disability ratings have been 
appropriate since their inception and should not be increased 
at this time, the appeal must be denied.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.71a, Diagnostic Code 5257.  


ORDER

Entitlement to an increased rating for right patellofemoral 
pain syndrome is denied.  

Entitlement to an increased rating for left patellofemoral 
pain syndrome is denied.  


REMAND

As previously stated, it is not clear from the evidence of 
record whether the veteran intends to pursue her appeal of 
the 50 percent rating assigned for the major depressive 
disorder, the 20 percent ratings assigned for left and right 
Achilles tendinitis and the 30 percent disability rating 
assigned for hypothyroidism.  Prior to proceeding, therefore, 
the Board believes the RO should determine the veteran's 
intent regarding her appeal of the assigned disability 
ratings.

The medical evidence indicates that the veteran was provided 
a VA mental disorders examination in April 1998, a VA general 
medical examination in May 1998 and VA foot (general?) and 
psychological examinations in September 1998.  If the 
veteran's appeal is not withdrawn, the Board notes that 
additional examinations may be warranted to conform with the 
due to assist.  See 38 U.S.C.A. § 5107 (West 1991) amended by 
the Floyd D. Spence National Defense Authorization Act for FY 
2001, Pub. L. No. 106-398, § 1611 (2000) (to be codified at 
38 U.S.C.A. § 5107(a)).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to her appeal and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request that she clarify her intent 
regarding her appeal of the 50 percent 
disability rating for major depressive 
disorder, 20 percent ratings for left and 
right Achilles tendinitis and the 30 
percent disability rating for 
hypothyroidism, that are currently 
assigned.  If the veteran chooses to 
withdraw her appeal on any one or all the 
issues, she should provide a written 
statement to that effect.  38 C.F.R. § 
20.204 (1999).

2.  After completion of the above, and 
contingent on the veteran's response 
regarding whether she wishes to prosecute 
appeals with respect to the issues 
regarding increased ratings for major 
depressive disorder, left and right 
Achilles tendinitis and hypothyroidism, 
the RO should take any other actions 
deemed warranted by the record, 
including, if appropriate, scheduling her 
for VA examinations.  Thereafter, the RO 
should readjudicate these claims. 

3.  If the benefits requested by the 
veteran continue to be denied, she and 
her representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response, 
thereto, before her case is returned to 
the Board for further appellate 
consideration.  

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	D. J. DRUCKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

- 9 -
